DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ghazarian (Pub. No.: 2006/0193749 A1).
1) In regard to claim 1, Ghazarian discloses the claimed system for monitoring intoxication of a user (figs. 1-3), the system comprising:
a housing positioned adjacent to the user during operation of the system (fig. 1: 19), wherein the housing receives a sample from the user (¶0029);
an electronics system coupled to a wrist-borne device (fig. 2B wrist transceiver), 
wherein the electronics system comprises a sensor and is at least partially disposed within the housing (fig. 1: 21), and wherein the electronics system determines a signal based on the sample (¶0029);
a data link coupled to the electronics system and to a processing system (¶0030), wherein a first portion of the processing system is arranged at the housing (fig. 1: 27) and a second portion of the processing system is arranged at a mobile computing system arranged at the wrist-borne device (¶0036), and wherein the processing system:
receives the signal from the electronics system through the data link (¶0036); and
determines a value of an intoxication metric, derived from the signal (¶0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684